

116 HR 8805 IH: Retail Revitalization Act of 2020
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8805IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Mr. Schneider (for himself and Mr. LaHood) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify rules related to rents received by real estate investment trusts from related parties.1.Short titleThis Act may be cited as the Retail Revitalization Act of 2020. 2.Modification of rules related to rents received by real estate investment trusts from related parties(a)Increase in permissible ownership percentageSection 856(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking 10 percent or more each place it appears and inserting more than 50 percent.(b)Modification of rules for constructive ownership of stockSection 856(d)(5) of such Code is amended—(1)by striking 10 percent shall be substituted for 50 percent in subparagraph (A) and inserting more than 50 percent shall be substituted for 50 percent or more,(2)by striking 25 percent or more in subparagraph (B) and inserting more than 50 percent, and(3)by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following new subparagraph:(C)section 318(a)(5)(C) shall be applied by substituting paragraph (2) or (3) for paragraph (2). .(c)Modification of rules for taxable REIT subsidiariesSection 856(d)(8)(A)(i) of such Code is amended by striking 90 percent and inserting 50 percent.(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.